Citation Nr: 1738322	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  12-22 887	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. N., Counsel 


INTRODUCTION

The Veteran had active service from May 1967 to May 1971.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Ft. Harrison, Montana. 

The Veteran testified in support of this claim during a videoconference hearing held before the undersigned Veterans Law Judge in April 2013.  In March 2014, the Board remanded the claim.  A May 2014 rating decision assigned a 50 percent rating for PTSD, effective May 1, 2012, and a 70 percent rating, effective April 29, 2014.  


FINDING OF FACT

On May 16, 2014, and May 19, 2014, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran and representative requesting withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal are met.  38 U.S.C.A. §7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which does not allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  

On May 16, 2014, and May 19, 2014, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran and representative requesting withdrawal of this appeal.  Based on the Veteran's withdrawal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


